 1   PETER KMETO
     Attorney at Law
 2   State Bar #78827
     1001 G Street, Suite 205
 3   Sacramento, CA 95814
     (916)444-7420; FAX: (916) 914-2357
 4   email: pkmeto@sbcglobal.net

 5                      IN THE UNITED STATES DISTRICT COURT

 6                   FOR THE EASTERN DISTRICT OF CALIFORNIA

 7   UNITED STATES OF AMERICA,                      CASE NO. 2:17-CR-00097-TLN

                  Plaintiff,                        STIPULATION AND ORDER
 8
                                                    TO SEAL EXHIBIT A OF DEFENDANT’S
     vs.                                            MOTION TO SUPPRESS
 9
     MYRON ARMSTRONG,
10
                  Defendant.
11

12                Defendant: MYRON ARMSTRONG, through his attorney, PETER

13   KMETO, and the United States of America, through its counsel of record, JAMES

14   CONOLLY, stipulate and agree to the following:

                  1. That Exhibit A (Affidavit In Support of Search Warrant) attached to
15
     Defendant’s Motion to Suppress filed on September 25, 2019 be sealed.
16
                  IT IS SO STIPULATED.
17
                  Dated: September 27, 2019                 /s/ JAMES CONOLLY
18                                                         Assistant US Attorney
                                                           for the Government
19
                  Dated: September 27, 2019                /s/ PETER KMETO
20                                                         Attorney for Defendant
                                                1
21
 1                                  ORDER

 2         IT IS HEREBY ORDERED, the Court, having received, read, and

 3   considered the parties’ stipulation, and good cause appearing therefore, adopts

 4   the parties’ stipulation in its entirety and ORDERS THAT EXHIBIT A to

 5   Defendants Motion to Suppress BE SEALED.

 6   DATED: September 30, 2019.

 7

 8                                                 Troy L. Nunley
                                                   United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20
                                            2
21
